DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art fails to teaching and/or suggesting of an in-vehicle monitoring camera device, comprising: a camera viewpoint display control unit configured to detect, as a second obstacle, a first obstacle having the shortest time or the shortest distance from among the times or the distances detected by the collision risk determination unit, and cut out an image having a fixed range from the second image such that the second obstacle is located at a center in a lateral direction of the image to generate a third image; and
a first display device configured to display the third image, wherein the camera viewpoint display control unit is configured to superimpose, onto the third image, an image indicating a field-of-view range of the third image or a central direction of a field of view of the third image.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim et al discloses the method of providing a panoramic image, the method including: generating a blended image of a first relevant area according to a first weight function linearly applied to two corresponding images in a certain percent area from within a certain range of an overlapped part of two source images; generating a blended image of a second relevant area according to a second weight function applied to one of the two corresponding images in one area outside the certain percent area within the certain range of the overlapped part of the two source images; and generating a blended image of a third relevant area according to a third weight function applied to another of the two corresponding images in another area outside the certain percent area within the certain range of the overlapped part of the two source images.
[US 8,189,031]
Luo et al discloses the vehicle sensing systems used in vehicles can be used to alert an operator of the vehicle to adverse conditions that exist or are predicted to occur in the future. Such vehicle sensing systems may alert a driver to the presence of an object behind the vehicle when driving in reverse, calculate the motion of an object, and predict a potential collision and time of collision, provide a virtual image of the objects behind the vehicle, calculate distances, actively control safety features in a vehicle.

Takemura et al discloses the surrounding environment recognition device such that even in a situation where a certain moving three-dimensional object is apparently overlapped with another three-dimensional object.  The surrounding environment recognition device for a moving body is equipped with: imaging units for photographing multiple images in a time series; a three-dimensional object detection unit for detecting three-dimensional objects on the basis of distances of the objects from the imaging units; a vector detection unit for tracking feature points within predetermined areas of the multiple images containing the three-dimensional objects, thereby detecting motion vectors of the feature points; and a moving three-dimensional object detection unit for detecting three-dimensional objects which are present in the areas on the basis of detection results of the vector detection unit.	[US 10,685,449]
Zhang et al discloses the method of displaying a captured image on a display device of a driven vehicle. A scene exterior of the driven vehicle is captured by an at least one vision-based imaging and at least one sensing device. A time-to -collision is determined for each object detected. A comprehensive time-to -collision is determined for each object as a function of each of the determined time-to-collisions for each object. An image of the captured scene is generated by a processor.  Sensed objects are highlighted in the dynamically expanded image. The highlighted objects identifies objects proximate to the driven vehicle that are potential collisions to the driven vehicle. The dynamically expanded image with highlighted objects and associated collective time-to -collisions are displayed for each highlighted object in the display device that is determined as a potential collision.	[US 2015/0109444]

Any inquiry concerning this communication or earlier communications from examiner should be directed to primary examiner craft is Van Trieu whose telephone number is (571) 2722972. The examiner can normally be reached on Mon-Fri from 8:00 AM to 3:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Hai Phan can be reached on (571) 272-6338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786- 9199 (IN USA OR CANADA) or 571-272-1000.


/VAN T TRIEU/
Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
08/19/2021